DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending. Claims 1-5 and 9-19 are rejected. Claims 6-8 are objected to. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 09, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Pg. 7 of the remarks, filed November 19, 2021, with respect to the objection of Claim 3 and 35 U.S.C. 112(b) rejections of Claims 5-10 and 13-19 have been fully considered and are persuasive in light of amendments. The objection of Claim 3 and 35 U.S.C. 112(b) rejections of Claims 5-10 and 13-19 have been withdrawn. 
Applicant's arguments, see Pg. 9-10 of the remarks, filed with respect to the 35 U.S.C. 103 rejections of Claims 1 and 19 have been fully considered but they are not persuasive. 
Regarding paragraph [0063] of Notarnicola and paragraph [0083] of Kulinski, the Office respectfully disagrees these recitations amount to a teaching away. Rather, Applicant’s argument appears to be a misinterpretation of the art. The term “inseparable” as used by Notarnicola is referring to the way in which segments (110) and (112) are connected. It does not mean that there is no spacing between the two nor that they must be fused as suggested by Applicant’s arguments. Paragraph [0034] clarifies the “groove is sized to receive the tongue but the opening of the groove is such that the tongue is inseparable from the groove”. Paragraph [0081] also notes that even though the segments are “inseparable”, they are arranged to 
The structure of the protrusion and bead will be addressed in the rejection below. 
Applicant’s arguments, see Pg. 11 of the remarks, filed with respect to the rejection of Claim 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Connor et al. (US 2017/0327701 A1).
Regarding Claim 11, the Office finds Applicant’s argument, specifically that the prior art references do not teach the claimed ranges, is found to be persuasive. However, the ranges are considered obvious in view of Connor as detailed below. 
No further arguments have been provided with respect to the remaining claims. It is noted that some limitations in the arguments addressed above were present in other claims. For example, the claimed ranges were present in not only Claim 11, but also Claims 10 and 19. Should similar arguments have been provided with respect to the similar limitations, it may be 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 10, 11, and 19, Line 4 of Claim 10, Line 14 of Claim 11, and Line 14 of Claim 19 recite “at least 10% to 25% fused and 90% to 75% unfused”. There is insufficient written description in the originally filed disclosure to show possession for this range at the time the application was filed. At best, paragraph [0037] of the Specification recites a range of “about 10% to about 25% (with about 90% to 75% unfused)”. However, the term “at least” includes values outside of the specified range recited in the Specification. For example, 30% or even 99% would be encompassed by the recitation of “at least 10% to 25%”. Therefore, there is insufficient written description to show Applicant had an invention which encompassed the claimed ranges at the time the application was filed, since the claimed ranges go beyond the ranges that have been originally disclosed. 
Claims 12-18 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Line 2 recites “a plurality of outer endwall segments”. However, Claim 1 already includes “a plurality of endwall segments”. It is unclear if the “plurality of outer endwall segments” are related to the previously recited “plurality of endwall segments” or if the claim is referring to a separate plurality. 
	Regarding Claim 3, Lines 2-3 recite “a plurality of inner endwall segments and a plurality of outer endwall segments”. However, Claim 1 already includes “a plurality of endwall segments”. It is unclear if the “plurality of inner endwall segments” and “plurality of outer endwall segments” are related to the previously recited “plurality of endwall segments” or if the claim is referring to a separate plurality.
Regarding Claims 10, 11, and 19, Lines 4-5 of Claim 10, Lines 14-15 of Claim 11, and Lines 14-15 of Claim 19 recite “at least 10% to 25% fused and 90% to 75% unfused or is greater than 25% to 50% fused and less than 75% to 50% unfused”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite the broad recitations “at least”, “greater than”, “less than”, and the claim also 
Claims 12-18 are subsequently rejected for being dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Notarnicola et al. (US 2020/0063578 A1), hereinafter Notarnicola, in view of Arness et al. (US 2005/0111969 A1), hereinafter Arness, and Kulinski et al. (US 2021/0087942 A1), hereinafter Kulinski.
Regarding Claim 1, Figure 2 of Notarnicola teaches a turbine nozzle (61) for a gas turbine engine, comprising: an outer end wall (65); an inner endwall (63) spaced apart from the outer endwall (65); at least one airfoil (64) coupled between the inner endwall (63) and the outer endwall (65), with at least one of the inner endwall (63) and the outer endwall (65) including a plurality of endwall segments. Figures 3 and 6-7 show a compliant joint (between 130, 132) defined between at least one pair of adjacent segments (110, 112) including a protrusion (130) that is received within a channel (132), the protrusion including at least one bead (142) spaced apart from an end of the protrusion, the protrusion (130) and the channel (132) defining at least one seal (via 130) that is configured to restrict a flow of fluid and to form a slip-joint configured to maintain a radial position of nozzle and the end of the protrusion (right end of 130 in Figure 6) is spaced a distance apart from a distance from an end of the channel (right end of 132 in Figure 6) to enable relative movement between the at least one pair [0061-0062]. Notarnicola notes the disclosure of the joint to relate the connection of nozzle segments, but does not specify exactly what part of the segment [0042]. Having segments is understood to mean a plurality of endwall segments due to endwalls being present for each segment. Paragraph [0057] notes the joint to accommodate for thermal growth, therefore satisfying the broadest reasonable interpretation of compliant. Since turbulators (142) have a rounded shape, they satisfy the broadest reasonable interpretation of a “bead”. 
Notarnicola does not explicitly state the joint to be between at least one pair of adjacent endwall segments of the plurality of endwall segments as claimed. However, having the joint be between endwall segments would have been obvious in view of Arness. 
Figure 6 of Arness shows a turbine nozzle wherein a joint (at 52) is defined between at least one pair of adjacent endwall segments (of 12 or 14) of the plurality of endwall segments, the joint defining a seal (52) configured to restrict a flow of fluid through the at least one of the outer endwall and the inner endwall. This is because in a nozzle assembly, this is where the connections with gaps (50) between adjacent segments of the nozzle are formed, which require the presence of a seal at said gaps [0019]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle taught by Notarnicola such that the compliant joint is defined between at least one pair of adjacent endwall segments of the plurality of endwall segments, configured to restrict a flow of fluid through the at least one of 
Notarnicola and Arness do not expressly teach wherein the compliant joint includes at least one partially-fused seal configured to fracture to form a slip-joint above a predetermined threshold as claimed. However, a partial fusion would have been obvious in view of Kulinski. 
Figure 9 of Kulinski teaches a turbine assembly formed via additive manufacturing, wherein two additively manufactured components (701, 720) have a joint including a partially-fused seal (760) configured to fracture to form a slip-joint above a predetermined threshold stress, the arrangement configured to enable relative movement above the predetermined threshold stress [0083-0084]. The use of partially-fused portions (break-away support structures) allow for smaller gaps than current manufacturing methods can produce [0100]. Although of different parts, both Notarnicola and Kulinski teach structures which are formed by additive manufacturing techniques (Notarnicola [0001], Kulinski [0084]). Incorporating a similar feature to the joint taught by Notarnicola-Arness would also allow for a smaller gap in the respective joint for better sealing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the nozzle taught by Notarnicola-Arness with at least one partially-fused joint configured to fracture to form a slip-joint above a predetermined threshold stress, enabling relative movement between the at least one pair of adjacent endwall segments above the predetermined threshold as suggested by Kulinski, to provide the benefit of producing a smaller gap for improved sealing given the restrictions of known manufacturing techniques. 
Regarding Claim 2, as far as it is definite and understood, Notarnicola, Arness, and Kulinski teach the turbine nozzle as set forth in Claim 1. 
Notarnicola teaches wherein the outer endwall (65) comprises a plurality of outer endwall segments [0039]. The modification by Arness in Claim 1 results wherein the compliant joint is defined between at least one of a pair of adjacent outer endwall segments of the plurality of outer endwall segments, as noted by joints formed at gap (50) between adjacent outer endwall segments (12) in Figure 6 of Arness.
Regarding Claim 3, as far as it is definite and understood, Notarnicola, Arness, and Kulinski teach the turbine nozzle as set forth in Claim 1. 
Notarnicola teaches wherein the inner endwall (63) and the outer endwall (65) comprise a plurality of inner endwall segments (63) and outer endwall segments (65) [0039]. The modification by Arness in Claim 1 results wherein the compliant joint is defined between at least one of a pair of adjacent inner endwall segments and a pair of adjacent outer endwall segments, as noted by joints formed at gap (50) between pairs of adjacent inner endwall segments (14) and outer endwall segments (12) in Figure 6 of Arness.
Regarding Claim 4, Notarnicola, Arness, and Kulinski teach the turbine nozzle as set forth in Claim 1. 
The modification by Kulinski in Claim 1 results wherein at least one side of the at least one bead of the protrusion is at least partially-fused to a wall of the channel to form a partially-fused seal, as exemplified by the partial fusions (760, 860, 983-984) in Figures 9-11 of Kulinski [0082-0083, 0087-0088, 0091]. The embodiment of Notarnicola with beads (142) seen in Figures 7 and 10 have the beads (142) be the closest point of contact with the walls of the cavity (132), therefore the partial fusion would take place there. 
Regarding Claim 5, Notarnicola, Arness, and Kulinski teach the turbine nozzle as set forth in Claim 4. 
Figures 7 and 10 of Notarnicola teaches wherein the at least one side of the at least one bead (142) of the protrusion (130) comprises a first side that faces a first wall of the channel (132), the first side has a first surface. This may be any side of the beads (142) facing a respective wall of channel (132). 
The modification by Kulinski in Claim 1 results wherein the at least one partially-fused seal is defined by the first surface that is partially integrally formed with the first wall of the channel, as exemplified by the extension of the partial fusions (760, 860, 983-984) in Figures 9-11 of Kulinski [0082-0083, 0087-0088, 0091].
Regarding Claim 9, Notarnicola, Arness, and Kulinski teach the turbine nozzle as set forth in Claim 5. 
The modification by Kulinski in Claim 1 results wherein above the predetermined threshold stress, the first surface of the at least one bead of the protrusion releases from the first wall of the channel to form the slip-joint, as exemplified by the partial fusion (760) breaking away from expansion or an applied load in Kulinski [0083].

Claim 10, assuming sufficient written description and as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Notarnicola, Arness, and Kulinski as applied to Claim 5 above, and further in view of Connor et al. (US 2017/0327701 A1), hereinafter Connor. 
Regarding Claim 10, Notarnicola, Arness, and Kulinski teach the turbine nozzle as set forth in Claim 5. 
The modification by Kulinski in Claim 1 results wherein the first surface of the at least one bead of the protrusion and the first wall of the channel are at least partially integrally formed along a line of contact, as exemplified by (760) being integrally formed along the line of contact between adjacent parts (720, 701) in Figure 9 of Kulinski [0083]. 
Notarnicola, Arness, and Kulinski are silent regarding the amount of fusion present, not explicitly teaching the at least one partially-fused seal is at least 10% to 25% fused and 90% to 75% unfused or is greater than 25% to 50% fused and less than 75% to 50% unfused along the line of contact as claimed. However, having a particular percentage of fusion would have been obvious in view of Connor. 
Paragraphs [0003-0004] in the background of Connor includes a discussion related to the amount of fusion between particles in additive manufacturing. The powder particles may be melted or sintered, with melting creating a low porosity piece (more fusion) and sintering producing a piece with higher porosity (less fusion). The amount of porosity directly relates to the amount of strength in the resulting metal piece, with a lower porosity resulting in a higher strength. Thus, Connor shows that one of ordinary skill in the art would recognize the amount of fusion to be a results effective variable that is directly related to the mechanical strength between the fused parts. According to paragraph [0083] of Kulinski, the partial fusion at coupling point (760) is configured to break away during operation or purposeful manipulation. In other words, the coupling needs sufficient strength to not break, yet less strength than a predetermined amount such that it is still capable of being broken from a given condition. One of ordinary skill would routinely optimize the amount of fusion to control the mechanical strength of the partial fusion, allowing control over when the partial fusion is desired to break. See also MPEP 2144.05, II related to routine optimization. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine nozzle taught by Notarnicola-Arness-Kulinski such that the at least one partially-fused seal is at least 10% to 25% fused and 90% to . 

Claims 11-13 and 17-18, assuming sufficient written description and as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Notarnicola in view of Arness, Kulinski, and Connor.
Regarding Claim 11, Figure 2 of Notarnicola teaches a turbine nozzle (61) for a gas turbine engine, comprising: an outer end wall (65); an inner endwall (63) spaced apart from the outer endwall (65), with at least one of the inner endwall (63) and the outer endwall (65) including a plurality of endwall segments; at least one airfoil (64) coupled between the inner endwall (63) and the outer endwall (65). Figures 3 and 6-7 show a compliant joint (between 130 and 132) including a protrusion (130) that is received within a channel (132), the protrusion (130) and the channel (132) cooperating to define at least one at least one seal (via 130) that is configured to restrict a flow of fluid and to form a slip-joint configured to maintain a radial position of nozzle. Paragraph [0039] notes the endwalls (63, 65) to be segments. Notarnicola notes the disclosure of the joint to relate the connection of nozzle segments, but does not specify exactly what part of the segment [0042]. Paragraph [0057] notes the joint to accommodate for thermal growth, therefore satisfying the broadest reasonable interpretation of compliant. 
Notarnicola does not explicitly state the joint to be between at least one of a pair of adjacent endwall segments as claimed. However, having the joint be on at least one of the outer endwall and the inner endwall would have been obvious in view of Arness. 
joint (at 52) is defined between at least one of a pair of adjacent endwall segments (12, 14), the joint including a seal (52) configured to restrict a flow of fluid through the pair of adjacent endwall segments (12, 14). This is because in a nozzle assembly, this is where the connections with gaps (50) between adjacent segments of the nozzle are formed, which require the presence of a seal at said gaps [0019]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle taught by Notarnicola such that the compliant joint is defined between at least one of a pair of adjacent endwall segments of the plurality of segments, the seal configured to restrict a flow of fluid through the pair of adjacent endwall segments, the joint configured to maintain a radial position of the pair of adjacent endwall segments as suggested by Arness, since the endwalls are where the connections between segments of nozzles occur. 
Notarnicola and Arness do not expressly teach wherein the compliant joint includes at least one partially-fused seal configured to fracture to form a slip-joint above a predetermined threshold as claimed. However, a partial fusion would have been obvious in view of Kulinski. 
Figure 9 of Kulinski teaches a turbine assembly formed via additive manufacturing, wherein two additively manufactured components (701, 720) have a joint including at least one partially-fused seal (760) configured to fracture to form a slip-joint above a predetermined threshold stress [0083-0084]. The use of partially-fused portions (break-away support structures) allow for smaller gaps than current manufacturing methods can produce [0100]. Although of different parts, both Notarnicola and Kulinski teach structures which are formed by additive manufacturing techniques (Notarnicola [0001], Kulinski [0084]). Incorporating a similar feature to the joint taught by Notarnicola-Arness would also allow for a smaller gap in the respective joint for better sealing. As applied to Notarnicola-Arness, a modification would result the at least one partially fused seal defined between the protrusion and the channel to extend from a leading edge to a trailing edge of the at least one of the pair of adjacent endwall segments. As can be seen in Figures 6-7 of Notarnicola for example, the protrusion (130) where the partially fused seal would be defined extends from a leading (front edge) to trailing edge (rear edge). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the nozzle taught by Notarnicola-Arness with at least one partially-fused joint configured to fracture to form a slip-joint above a predetermined threshold stress, the at least one partially fused seal defined between the protrusion and the channel to extend from a leading edge to a trailing edge of the at least one of the pair of adjacent endwall segments as suggested by Kulinski, to provide the benefit of producing a smaller gap for improved sealing given the restrictions of known manufacturing techniques. 
Notarnicola, Arness, and Kulinski are silent regarding the amount of fusion present, not explicitly teaching the at least one partially-fused seal is at least 10% to 25% fused and 90% to 75% unfused or is greater than 25% to 50% fused and less than 75% to 50% unfused along the at least one partially-fused seal to enable the at least one partially-fused seal to fracture above the predetermined stress as claimed. However, having a particular percentage of fusion would have been obvious in view of Connor. 
Paragraphs [0003-0004] in the background of Connor includes a discussion related to the amount of fusion between particles in additive manufacturing. The powder particles may be melted or sintered, with melting creating a low porosity piece (more fusion) and sintering producing a piece with higher porosity (less fusion). The amount of porosity directly relates to the amount of strength in the resulting metal piece, with a lower porosity resulting in a higher strength. Thus, Connor shows that one of ordinary skill in the art would recognize the amount of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine nozzle taught by Notarnicola-Arness-Kulinski such that the at least one partially-fused seal is at least 10% to 25% fused and 90% to 75% unfused or is greater than 25% to 50% fused and less than 75% to 50% unfused along the at least one partially-fused seal to enable the at least one partially-fused seal to fracture above the predetermined stress as evidenced by Connor, since one of ordinary skill would routinely optimize the amount of fusion to control the strength of the partial fusion. 
Regarding Claim 12, Notarnicola, Arness, Kulinski, and Connor teach the turbine nozzle as set forth in Claim 11. 
Figures 7 and 10 of Notarnicola teach an embodiment wherein the protrusion (130) includes at least one bead (142) that is spaced apart from an end of the protrusion (right end of 142 in Figure 10). 
The modification by Kulinski in Claim 11 results wherein at least one side of the at least one bead is at least partially-fused to a wall of the channel to form the partially-fused seal, as exemplified by the partial fusions (760, 860, 983-984) in Figures 9-11 of Kulinski [0082-0083, 0087-0088, 0091]. The embodiment of Notarnicola with beads (142) seen in Figures 7 and 10 
Regarding Claim 13, Notarnicola, Arness, Kulinski, and Connor teach the turbine nozzle as set forth in Claim 12. 
Figures 7 and 10 of Notarnicola teach wherein at least one side of the at least one bead (142) comprises a first side that faces a first wall of the channel (132), the first side has a first surface. This may be any side of the bead (142) facing a respective wall of channel (132). 
The modification by Kulinski in Claim 11 results wherein the at least one partially-fused seal is defined by the first surface that is at least partially integrally formed with the first wall of the channel, as exemplified by the extension of the partial fusions (760, 860, 983-984) in Figures 9-11 of Kulinski [0082-0083, 0087-0088, 0091].
Regarding Claim 17, Notarnicola, Arness, Kulinski, and Connor teach the turbine nozzle as set forth in Claim 13. 
The modification by Kulinski in Claim 11 results wherein above the predetermined threshold stress, the first surface of the protrusion releases from the first wall of the channel to form the slip-joint, as exemplified by the partial fusion (760) breaking away from expansion or an applied load in Kulinski [0083].
Regarding Claim 18, Notarnicola, Arness, Kulinski, and Connor teach the turbine nozzle as set forth in Claim 13. 
The modification by Kulinski in Claim 11 results wherein the first surface of the protrusion and the first wall of the channel are at least partially integrally formed along a line of contact, as exemplified by (760) being integrally formed along the line of contact between adjacent parts (720, 701) in Figure 9 of Kulinski [0083]. 
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, the closest prior art, Notarnicola, does not expressly teach wherein the at least one bead of the protrusion further comprises a second side that faces a second wall of the channel, the second side has a second surface, and the at least one partially-fused seal further comprises a second partially fused seal defined by the second surface that is at least partially integrally formed with the second wall of the channel as claimed. Referring to Figure 10 of Notarnicola, the turbulators (142) interpreted as “beads” only have one side which faces the walls of the channel (132). Compared to Figure 5 of the instant application, the bead (356) are of relatively larger size and have two sides which face the walls of the channel (354). Therefore, the turbulator (142) interpreted to be a “bead” in Notarnicola no longer meets the structural requirements of the bead as claimed. As noted in paragraph [0034] of the instant application, the relative size of the bead is such that it has first and second surfaces to be partially integrally formed with opposed walls of the channel. This allows for the formation of the desired slip joint that is presented in Applicant’s disclosure. The combination provided by the prior art of record would not produce the same type of slip-joint as presented and claimed by Applicant. 
	Claims 7-8 subsequently depend upon Claim 6. 
	It is noted that although they were rejected under 35 U.S.C. 112(a), Claims 14 and 19 contain the allowable subject matter of Claim 6 in a sufficiently similar scope. Assuming the written description issues are resolved, Claims 14 and 19 would be indicated as allowable for the same reasons as Claim 6 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                         
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745